            Case 1:18-cr-00540-CM Document 82 Filed 04/01/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                                FOR THE
                     SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

               -v-
                                                                 Sl 18 CR 540-02 (CM)
VIANNEY CAPELLAN,

                       Defendant.



        It is hereby ordered that Vianney Capellan, having been sentenced in the above case to

the custody of the Attorney General, is to surrender to the Attorney General by reporting to the to

the facility designated by the United States Bureau of Prisons, before 2:00 p.m., on August 9,

2021.




UNITED STATES DISTRICT JUDGE                                   DATE

Acknowledgm ent:

        I agree to report as directed in this order and understand that if I fail to do so I may be

cited for contempt of court and if convicted of contempt may be punished by imprisonment or




(Attorney/Witness)                                     (Defendant)

cc: U.S. Marshal, SONY                                           ~-
      Probation Dept, SON Y                                           USDCSDNY
      U.S. Attorney, SONY                                             DOCUMENT                         ii
      Pretrial Office, SON Y                                          ELECTRONICALLY 1 ••       ! I,   ;1
      Defense Counsel
                                                                      \DOC#:--7.11
                                                                      IDATE FILEJ;>=-~       I 'J-J
                                                                                                   --Jj·ll
